PER CURIAM.
Having considered the appellants’ response to the Court’s order of May 5, 2003, we dismiss this appeal as premature. See S.L.T. Warehouse Co. v. Webb, 304 So.2d 97, 99 (Fla.1974); City of Tallahassee v. Big Bend PBA, 703 So.2d 1066, 1069 (Fla. 1st DCA 1997). The appellants sought review of an order on a complaint for a pure bill of discovery. However, as this order requires production of medical records for the purpose of conducting an in camera inspection, additional judicial labor remains to be done and the order is not final. Cf. Adventist Health System/Sunbelt, Inc. v. Hegwood, 569 So.2d 1295 (Fla. 5th DCA 1990).
KAHN, VAN NORTWICK and BROWNING, JJ., concur.